Per Curiam:

This was an action by D. J. Parks to recover the contract price of wheat sold and delivered by him to the Hutchinson Mill Company. The defense was by way of a counter-claim for damages, the mill company contending that it had bought several hundred bushels of wheat from the plaintiff *859at a certain price; that the price of the wheat had advanced; that plaintiff had delivered only a portion of the wheat, and had refused to deliver the balance; and that the defendant had been damaged by reason of the plaintiff’s breach of contract more than it owed him for the wheat delivered.
The plaintiff denied having sold more wheat than the amount delivered. Upon this question the evidence was conflicting. The cause was tried by a jury, and they found for the plaintiff and judgment was rendered on the verdict.
There are no questions of law argued and no assignments of error in the brief. The only contention of counsel for defendant is that the jury did not follow certain instructions. The instructions referred to stated at' some length the facts as claimed by the defendant, and the jury were told that if they found the facts to be as contended for by the defendant their verdict should be for it. Since their verdict was against the defendant we conclude that they did not find the facts to be as claimed by the defendant, and as there was conflicting evidence there was no error in this.
The judgment is affirmed.